Exhibit 10.6

 

PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT

 

This PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT (this “Agreement”) is made as of
the 29th day of September, 2020, by and between FG New America Acquisition
Corp., a Delaware corporation (the “Company”), having its principal place of
business at 105. S. Maple Street, Itasca, Illinois 60143, and FG New America
Investors LLC, a Delaware limited liability company (the “Subscriber”), having
its principal place of business at 105. S. Maple Street, Itasca, Illinois 60143.

 

WHEREAS, the Company desires to sell to the Subscriber on a private placement
basis (the “Placement”) an aggregate of 462,500 units (the “Units”) of the
Company, each Unit comprised of one share of Class A common stock of the
Company, par value $0.0001 per share (“Common Stock”) and one-half of one
warrant, each whole warrant exercisable to purchase one share of Common Stock
(“Warrant”), for a purchase price of $10.00 per Unit. The shares of Common Stock
underlying the Warrants are hereinafter referred to as the “Warrant Shares.” The
shares of Common Stock underlying the Units (excluding the Warrant Shares) are
hereinafter referred to as the “Placement Shares.” The Warrants underlying the
Units are hereinafter referred to as the “Placement Warrants.” The Units,
Placement Shares, Placement Warrants and Warrant Shares, collectively, are
hereinafter referred to as the “Securities.” Each Placement Warrant is
exercisable to purchase one share of Common Stock at an exercise price of $11.50
during the period commencing on the later of (i) twelve (12) months from the
date of the closing of the Company’s initial public offering of units (the
“IPO”) and (ii) 30 days following the consummation of the Company’s initial
business combination (the “Business Combination”), as such term is defined in
the registration statement in connection with the IPO, as amended at the time it
becomes effective (the “Registration Statement”), and expiring on the fifth
anniversary of the consummation of the Business Combination; and

 

WHEREAS, the Subscriber wishes to purchase 462,500 Units, and the Company wishes
to accept such subscription from the Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscriber
hereby agree as follows:

 

1.      Agreement to Subscribe

 

1.1.            Purchase and Issuance of the Units. Upon the terms and subject
to the conditions of this Agreement, the Subscriber hereby agrees to purchase
from the Company, and the Company hereby agrees to sell to the Subscriber, on
the Closing Date (as defined below) the Units in consideration of the payment of
the Purchase Price (as defined below). On the Closing Date, the Company shall,
at its option, deliver to the Subscriber the certificates representing the
Securities purchased or effect such delivery in book-entry form.

 

1.2.            Purchase Price. As payment in full for the Units being purchased
under this Agreement, the Subscriber shall pay $4,625,000 (the “Purchase Price”)
by wire transfer of immediately available funds or by such other method as may
be reasonably acceptable to the Company, to the trust account (the “Trust
Account”) at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”)
one (1) business day prior to the date of effectiveness of the Registration
Statement.

 

1.3.            Closing. The closing of the purchase and sale of the Units shall
take place simultaneously with the closing of the IPO (the “Closing Date”). The
closing of the purchase and sale of the Units shall take place at the offices of
White & Case LLP, 1221 Avenue of the Americas, New York, New York 10020, or such
other place as may be agreed upon by the parties hereto.

 

1.4.            Termination. This Agreement and each of the obligations of the
undersigned shall be null and void and without effect if a Closing does not
occur prior to December 31, 2020.

 

2.     Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants that:

 





 

 

2.1.            No Government Recommendation or Approval. The Subscriber
understands that no federal or state agency has passed upon or made any
recommendation or endorsement of the Company or the Placement of the Securities.

 

2.2.            Accredited Investor. The Subscriber represents that it is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”), and
acknowledges that the sale contemplated hereby is being made in reliance, among
other things, on a private placement exemption to “accredited investors” under
the Securities Act and similar exemptions under state law.

 

2.3.            Intent. The Subscriber is purchasing the Securities solely for
investment purposes, for Subscriber’s own account (and/or for the account or
benefit of its members or affiliates, as permitted, pursuant to the terms of an
agreement (the “Insider Letter”) to be entered into with respect to the
Securities between, among others, the Subscriber and the Company, as described
in the Registration Statement), and not with a view to the distribution thereof
and the Subscriber has no present arrangement to sell the Securities to or
through any person or entity except as may be permitted under the Insider
Letter. the Subscriber shall not engage in hedging transactions with regard to
the Securities unless in compliance with the Securities Act.

 

2.4.            Restrictions on Transfer. The Subscriber acknowledges and
understands the Units are being offered in a transaction not involving a public
offering in the United States within the meaning of the Securities Act. The
Securities have not been registered under the Securities Act and, if in the
future the Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only (A) pursuant to an effective registration statement filed under
the Securities Act, (B) pursuant to an exemption from registration under
Rule 144 promulgated under the Securities Act, if available, or (C) pursuant to
any other available exemption from the registration requirements of the
Securities Act, and in each case in accordance with any applicable securities
laws of any state or any other jurisdiction. Notwithstanding the foregoing, the
Subscriber acknowledges and understands the Securities are subject to transfer
restrictions as described in Section 8 hereof. The Subscriber agrees that if any
transfer of its Securities or any interest therein is proposed to be made, as a
condition precedent to any such transfer, the Subscriber may be required to
deliver to the Company an opinion of counsel satisfactory to the Company with
respect to such transfer. Absent registration or another available exemption
from registration, the Subscriber agrees it will not resell the Securities
(unless otherwise permitted pursuant to the Insider Letter, as described in the
Registration Statement). The Subscriber further acknowledges that because the
Company is a shell company, Rule 144 may not be available to the Subscriber for
the resale of the Securities until the one year anniversary following
consummation of the initial Business Combination of the Company, despite
technical compliance with the requirements of Rule 144 and the release or waiver
of any contractual transfer restrictions.

 

2.5.            Sophisticated Investor.

 

(i)            The Subscriber is sophisticated in financial matters and is able
to evaluate the risks and benefits of the investment in the Securities.

 

(ii)            The Subscriber is aware that an investment in the Securities is
highly speculative and subject to substantial risks because, among other things,
the Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The Subscriber is able to bear the economic risk of its investment in
the Securities for an indefinite period of time.

 



2

 

 

2.6.            Independent Investigation. The Subscriber, in making the
decision to purchase the Units, has relied upon an independent investigation of
the Company and has not relied upon any information or representations made by
any third parties or upon any oral or written representations or assurances from
the Company, its officers, directors or employees or any other representatives
or agents of the Company, other than as set forth in this Agreement. The
Subscriber is familiar with the business, operations and financial condition of
the Company and has had an opportunity to ask questions of, and receive answers
from the Company’s officers and directors concerning the Company and the terms
and conditions of the offering of the Units and has had full access to such
other information concerning the Company as the Subscriber has requested. The
Subscriber confirms that all documents that it has requested have been made
available and that the Subscriber has been supplied with all of the additional
information concerning this investment which the Subscriber has requested.

 

2.7.            Organization and Authority. The Subscriber is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and it possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

2.8.            Authority. This Agreement has been validly authorized, executed
and delivered by the Subscriber and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 

2.9.            No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby do not violate, conflict with or constitute a default under
(i) the Subscriber’s charter documents, (ii) any agreement or instrument to
which the Subscriber is a party or (iii) any law, statute, rule or regulation to
which the Subscriber is subject, or any agreement, order, judgment or decree to
which the Subscriber is subject.

 

2.10.            No Legal Advice from Company. The Subscriber acknowledges it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement and the other agreements entered into between the
parties hereto with the Subscriber’s own legal counsel and investment and tax
advisors. Except for any statements or representations of the Company made in
this Agreement and the other agreements entered into between the parties hereto,
the Subscriber is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.11.            Reliance on Representations and Warranties. The Subscriber
understands the Units are being offered and sold to the Subscriber in reliance
on exemptions from the registration requirements under the Securities Act, and
analogous provisions in the laws and regulations of various states, and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth in this Agreement in order to determine the applicability of such
provisions.

 

2.12.            No General Solicitation. The Subscriber is not subscribing for
the Units as a result of or subsequent to any general solicitation or general
advertising, including but not limited to any advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 

2.13.            Legend. The Subscriber acknowledges and agrees the certificates
(if any) evidencing each of the Securities shall bear a restrictive legend (the
“Legend”), in form and substance substantially as set forth in Section 4 hereof.

 

3.     Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, the Subscriber that:

 



3

 

 

3.1.Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 380,000,000 shares
of Class A Common Stock, 20,000,000 shares of Class B Common Stock, $0.0001 par
value per share (the “Class B Common Stock”), and 1,000,000 shares of preferred
stock, $0.0001 par value per share (“Preferred Stock”). As of the date hereof,
the Company has issued and outstanding 6,468,750 shares of Class B Common Stock
(of which up to 843,750 shares are subject to forfeiture as described in the
Registration Statement), no shares of Class A Common Stock and no shares of
Preferred Stock. All of the issued shares of capital stock of the Company have
been duly authorized, validly issued, and are fully paid and non-assessable.

 

3.2.            Title to Securities. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and that certain warrant agreement to be
entered into between the Company and Continental, as warrant agent (the “Warrant
Agreement”), as the case may be, each of the Units, Placement Shares, Placement
Warrants and Warrant Shares will be duly and validly issued, fully paid and
non-assessable. On the date of issuance of the Units, the Warrant Shares shall
have been reserved for issuance. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, as the case may be, the
Subscriber will have or receive good title to the Units, Placement Shares and
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and pursuant to the Insider
Letter and (ii) transfer restrictions under federal and state securities laws.

 

3.3.            Organization and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power to own its properties
and assets and to carry on its business as now being conducted.

 

3.4.            Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5.            No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not (i) result in a violation of the Company’s certificate of
incorporation or by-laws, (ii) conflict with, or constitute a default under any
agreement or instrument to which the Company is a party or (iii) any law
statute, rule or regulation to which the Company is subject or any agreement,
order, judgment or decree to which the Company is subject. Other than any SEC or
state securities filings which may be required to be made by the Company
subsequent to the Closing, and any registration statement which may be filed
pursuant thereto, the Company is not required under federal, state or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or self-regulatory
entity in order for it to perform any of its obligations under this Agreement or
issue the Units, Placement Shares, Placement Warrants or Warrant Shares in
accordance with the terms hereof.

 

4.     Legends

 

4.1.            Legend. The Company will issue the Units, Placement Shares and
Placement Warrants, and when issued, the Warrant Shares, purchased by the
Subscriber in the name of the Subscriber. The certificates (if any) evidencing
Securities will bear the following Legend and appropriate “stop transfer”
instructions:

 



4

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO AN INSIDER LETTER BETWEEN, AMONG OTHERS, FG NEW AMERICA ACQUSITION CORP. AND
FG NEW AMERICA INVESTORS LLC AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE TERMS SET
FORTH IN THE INSIDER LETTER.”

 

4.2.            Subscriber’s Compliance. Nothing in this Section 4 shall affect
in any way the Subscriber’s obligations and agreements to comply with all
applicable securities laws upon resale of the Securities.

 

4.3.            Company’s Refusal to Register Transfer of the Securities. The
Company shall refuse to register any transfer of the Securities, if in the sole
judgment of the Company such purported transfer would not be made (i) pursuant
to an effective registration statement filed under the Securities Act, or
pursuant to an available exemption from the registration requirements of the
Securities Act and (ii) in compliance herewith and with the Insider Letter.

 

4.4.            Registration Rights. The Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into between, among others, the
Subscriber and the Company, on or prior to the effective date of the
Registration Statement.

 

5.     Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement, the
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination,
(iii) upon the Company’s redemption of shares of Common Stock sold in the
Company’s IPO upon the Company’s failure to timely complete the Business
Combination or (iv) in connection with a stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation
(A) to modify the substance or timing of the Company’s obligation to redeem 100%
of the Company’s public shares if the Company does not timely complete the
Business Combination or (B) with respect to any other provision relating to
stockholders’ rights or pre-Business Combination activity. In the event the
Subscriber purchases shares of Common Stock in the IPO or in the aftermarket,
any additional shares so purchased shall be eligible to receive the redemption
value of such shares of Common Stock upon the same terms offered to all other
purchasers of Common Stock in the IPO in the event the Company fails to
consummate the Business Combination.

 

6.     Terms of Placement Warrants. Each Placement Warrant shall have the terms
set forth in the Warrant Agreement.

 

7.     [Reserved].

 



5

 

 

8.     Terms of the Units and Placement Warrants

 

8.1.            The Units and their component parts are substantially identical
to the units to be offered in the IPO except that: (i) the Units and component
parts are subject to the transfer restrictions described in the Insider Letter,
(ii) the Placement Warrants will be non-redeemable if called for redemption
pursuant to Section 6.1 of the Warrant Agreement so long as they are held by the
Subscriber (or any of its permitted transferees) and as otherwise provided in
Section 5 herein, and may be exercisable on a “cashless” basis if held by the
Subscriber or its permitted transferees, as further described in the Warrant
Agreement and (iii) the Units and component parts are being purchased pursuant
to an exemption from the registration requirements of the Securities Act and
will become freely tradable only after the expiration of the lockup described
above in clause (i) and they are registered pursuant to the Registration Rights
Agreement to be signed on or before the date of the Prospectus or an exemption
from registration is available.

 

8.2.            The Subscriber agrees to vote the Placement Shares in accordance
with the terms of the Insider Letter and as otherwise described in the
Registration Statement.

 

9.     Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
THEREBY.

 

10.  Assignment; Entire Agreement; Amendment

 

10.1.            Assignment. Neither this Agreement nor any rights hereunder may
be assigned by any party to any other person other than by the Subscriber to a
person agreeing to be bound by the terms hereof, including the waiver contained
in Section 5 hereof.

 

10.2.            Entire Agreement. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter thereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.

 

10.3.            Amendment. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by all of the parties
hereto.

 

10.4.            Binding upon Successors. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and to their respective heirs,
legal representatives, successors and permitted assigns.

 

11.            Notices

 

11.1.            Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 



6

 

 

12.   Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13.   Survival; Severability

 

13.1.            Survival. The representations, warranties, covenants and
agreements of the parties hereto shall survive each Closing Date.

 

13.2.            Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

14.   Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       FG NEW AMERICA ACQUISITION CORP.               By: /s/ Larry G.
Swets, Jr.     Name: Larry G. Swets, Jr.     Title: Chief Executive Officer

 

  SUBSCRIBER:       FG NEW AMERICA INVESTORS LLC             By: /s/ Larry G.
Swets, Jr.     Name: Larry G. Swets Jr.     Title: Managing Member

 

[Signature Page to Unit Purchase Agreement]

 





 